Citation Nr: 0917541	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  06-28 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia




THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected left knee meniscal injury 
residuals, status post arthroscopic repair.  

2.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected left knee instability, status post 
meniscal injury.  

3.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected cervical strain from August 20, 
2005, through April 5, 2007.  

4.  Entitlement to a rating in excess of 20 percent for the 
service-connected cervical strain, beginning on April 6, 
2007.  






ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The Veteran served on active duty from October 2002 to August 
2005.  

These matters come before the Board of Veterans' Appeals 
(Board) from rating decisions issued in August 2005 and July 
2006 by the RO in Roanoke, Virginia.  

The Board here observes that the Veteran informed VA in April 
2009 that he now resides in Connecticut.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings") and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  

Inasmuch as the issues on appeal were placed in an appellate 
status by notices of disagreement expressing dissatisfaction 
with an original rating, the Fenderson doctrine applies.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  




REMAND

The Veteran, while a resident of Virginia, was notified by a 
letter dated in March 2009 that his scheduled hearing was to 
be conducted in Washington, D.C. by a Veterans Law Judge on 
May 21, 2009.  

By facsimile dated in April 2009, the Veteran informed VA 
that he desired to postpone his scheduled hearing.  He added 
that he had recently relocated to Connecticut (supplying the 
address), and requested that he be scheduled for a 
videoconference hearing to be conducted by a Veterans Law 
Judge.  

In light of the April 2009 request, the Board will remand the 
case to afford the Veteran his requested Board 
videoconference hearing.  38 C.F.R. §§ 20.700(a),(e), 20.703, 
20.1304(a) (2008).

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should take all indicated action 
to schedule the Veteran for a 
videoconference hearing with a Veterans 
Law Judge in an expeditious manner.  The 
Board notes that the Veteran now resides 
in Connecticut.  See April 2009 facsimile 
correspondence.  The Veteran should be 
notified of the date and time of the 
hearing.  All appropriate development 
should be taken in this regard.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

